Citation Nr: 0614214	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a temporary total evaluation for convalescent 
purposes beyond November 5, 2002, pursuant to 38 C.F.R. § 
4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1981 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the above claim.

In August 2004, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.

This matter was previously before the Board in December 2004, 
wherein it was Remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

Post-operative residuals of surgical treatment for the 
veteran's service-connected residuals of a left ankle 
fracture, status post exostetoctomy talonavicular joint, 
required the continued use of crutches through November 5, 
2002, but not thereafter.  




CONCLUSION OF LAW

The criteria for entitlement to a temporary  total disability 
rating beyond November 5, 2002, for  convalescence from 
surgical treatment for service-connected residuals of a left 
ankle fracture, status post exostetoctomy talonavicular 
joint, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.30 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of a letter to the 
veteran from VA dated in September 2003.  The veteran was 
told of what was required to substantiate his claim for 
entitlement to a temporary total evaluation for convalescent 
purposes, and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   
The content of notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  This matter was before the Board in June 2005, and 
was remanded, in part, to ensure that appropriate notice was 
provided to the veteran.

Since the veteran's claim for a temporary total evaluation 
for convalescent purposes beyond November 5, 2002, pursuant 
to 38 C.F.R. § 4.30, was denied by the RO and is also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the service connection 
issue.  See Dingess/Hartman, 19 Vet. App. at 473.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, a VA medical 
examination is not required in this case, which hinges upon 
the severity of the veteran's service-connected disability in 
the time period immediately following his surgery in 
September 2002, as adequately described in the VA and private 
treatment records.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Temporary total rating

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.  Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30 (2005).

A review of the medical evidence shows that the veteran 
underwent an exostetoctomy talonavicular joint of the left 
ankle as a result of a symptomatic bony extosis on September 
19, 2002.  VA outpatient treatment records dated in September 
2002 show that the surgery was without complications and the 
veteran was discharged following the procedure.

VA outpatient treatment records show that on September 23, 
2002, the veteran was provided crutches for ambulation as a 
result of pain following the left foot surgery.  The dressing 
was removed and replaced with a dry sterile dressing.  There 
was minimal edema about the left foot.  The veteran was 
directed to continue with the use of a post-operative shoe 
and crutches as occasion required.  A VA security 
prescription form bearing the same date, completed by the 
treating physician, shows that it was indicated that veteran 
had been recovering from surgery and could return to school 
on September 30, 2002.

A VA outpatient treatment record dated on October 3, 2002, 
shows that the veteran was ambulating with crutches and 
related pain from his ankle.  The dressing and sutures were 
removed and replaced with a dry sterile dressing.  The 
incision was well coated with no edema, erythema, or 
drainage.  There was minimal edema about the left foot.  The 
veteran was advised to continue use of a post-operative shoe.

A letter from the veteran's VA podiatrist dated on October 4, 
2002, shows that the veteran was directed to be on light duty 
for the next four weeks as he was still recovering from 
surgery.

A letter from the veteran's VA podiatrist dated on November 
4, 2002, shows that the veteran was said to be receiving 
physical therapy for his left foot.

A VA outpatient treatment record dated on November 5, 2002, 
shows that the veteran reported pain and numbness and that he 
had been attempting range of motion for the ankle at home.  
He indicated that he was still wearing the surgical shoe.  
The incision was well healed, muscle strength was 4/5, and 
there was pain upon resistive plantar flexion.  The veteran 
was advised to begin wearing regular shoe gear.  A note for 
his employer was provided.

A VA outpatient treatment record dated on December 10, 2002, 
shows that the veteran reported continued pain on ambulation.  
He requested a note for his employer indicating he had been 
in convalescence since the surgery.  Muscle strength was 4/5 
in all planes.  There was pain on motion.  There was no 
ecchymosis, erythema, or open lesions.  Sensation was intact.  
The assessment was status post almost three months dorsal 
exosectomy of the left foot with slow recovery.  A note was 
provided explaining that he was still working on full 
recovery of surgery.  A follow-up visit three days later 
shows that he was provided with a transcutaneous electrical 
nerve stimulation (TENS) unit for pain relief.  On January 3, 
2003, it was noted that the veteran made significant progress 
with active range of motion and strength, and had new pain 
consistent with tendonitis.

During his August 2004 video-conference hearing, the veteran 
testified that following his surgery, he was given crutches 
on September 20, 2002, and that he remained on crutches until 
his appointment on November 5, 2002.  He added that he 
continued using a post-surgical shoe thereafter and that he 
had not recovered to 100 percent until completing physical 
therapy, which had lasted three months.

A private medical record from Dr. W. J. Leonetti, dated in 
August 2004, shows that the veteran reported having injured 
his foot in approximately 1986, which was treated with 
crutches and three weeks of immobilization in a soft cast.  
As a result of continued pain, in September of 2002, he 
underwent surgical intervention with removal of bony fracture 
fragments and bone spurs, on the dorsal surface, left talus, 
left navicular.  The procedure was done on an outpatient 
basis.  He reported that he was kept completely non-weight 
bearing with a crutch-assisted gait until approximately 
October 21, 2002, at which time, he was advised to switch to 
one crutch and increase his weight tolerance until he could 
bear full weight, which occurred on approximately November 4, 
2002.  He added that he was not allowed to return to full 
activities based on continued pain and swelling.  He was 
prescribed supervised physical therapy in mid-December of 
2002 in which he participated through the end of February 
2003.  By February 2003, he was advised that his condition 
was stationary, and no further hands-on care was recommended.  
He was fitted with new prescription orthotics in January 2003 
to support the surgical site and fractured area long term. 

Dr. Leonetti added that in reviewing the history of 
treatment, it was apparent that the veteran was not released 
and discharged from his treating physicians until he 
completed his physical therapy sessions, which would have 
been in February 2003. He would not have been able to be 
determined stationary and permanent and reached maximum 
medical improvement until February 2003.  Dr. Leonetti also 
concluded that in reviewing the treatment course with the 
veteran, because of his continual use of a crutch-assisted 
gait, he probably would not have been able to be released to 
sit-down work until sometime in early November 2002.  Full-
work status release would not have taken place until after he 
completed his physical therapy in February 2003.

In reviewing the medical evidence of record, the Board finds 
that the veteran was provided crutches for ambulation 
following his left ankle surgery on September 23, 2002.  The 
records show that when he reported for a follow-up evaluation 
on October 3, 2002, he was still ambulating on crutches.  He 
was to be limited to light duty for four weeks thereafter.  
During his August 2004 video-conference testimony, he 
testified that he continued to ambulate with crutches until 
his November 5, 2002, appointment.  The treatment record from 
this visit does not show that the veteran's ambulation was 
still dependent on the use of crutches.  

The private medical record from Dr. Leonetti reiterated that 
the veteran kept completely non-weight bearing with a crutch-
assisted gait until approximately October 21, 2002, and that 
he could bear full weight by November 4, 2002, wherein he 
could have been released for sit-down work.

An extension of the temporary total evaluation for 
convalescent purposes beyond November 5, 2002 is not 
warranted as the preponderance of the medical evidence fails 
to demonstrate that the veteran required surgical 
convalescence for his left ankle disability beyond that time 
period or otherwise met the criteria under 38 C.F.R. § 4.30.  
There were no severe postoperative residuals.  For example, 
despite complaints of pain, the veteran's surgical scar was 
healed and he had 4/5 muscle strength with intact sensation.  
Even with a slow recovery, there was no ecchymosis, erythema, 
or open lesions, and sensation was intact.  There was no 
evidence of incomplete healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches.  As noted above, on September 30, 
2002, the veteran returned to school and on November 5, 2002, 
he was advised to begin wearing regular shoe gear and was 
said to have been released for sit-down work.   

Entitlement to convalescence benefits under the provisions of 
Paragraph 30, is based on the post-surgical healing process 
or the immobilization of a major joint. These benefits are 
not meant to compensate for the entire period of loss of work 
or physical therapy.  See 38 C.F.R. § 4.30 (2005).  Even 
though the veteran continued with physical therapy beyond 
November 5, 2002, and was limited to sedentary work, there is 
no evidence of record to support that his left ankle joint 
was immobile or that he was confined to his home as a result 
thereof.

The Board acknowledges the veteran's sincere belief that he 
is entitled to a temporary total evaluation for convalescent 
purposes beyond November 5, 2002, however, his lay opinion is 
not considered to be competent evidence.  As a lay witness, 
he can certainly testify as to what actually was experienced; 
however, he lacks the medical training, experience, and 
expertise to render a medical opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In conclusion, there is only the veteran's claim that he is 
entitled to a temporary total evaluation for convalescent 
purposes beyond November 5, 2002.  There is no competent 
evidence of record to suggest that he had severe  
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, the necessity 
for continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or immobilization by a cast, without 
surgery, of one major joint or more subsequent to November 5, 
2002.  Clearly, the preponderance of evidence is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim for entitlement to a temporary total 
evaluation for convalescent purposes beyond November 5, 2002, 
pursuant to 38 C.F.R. § 4.30, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2005).


ORDER

Entitlement to a temporary total evaluation for convalescent 
purposes beyond November 5, 2002, pursuant to 38 C.F.R. § 
4.30, is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


